Citation Nr: 1518479	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  08-16 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for fracture, right great toe with degenerative joint disease, to include residuals of fracture of fourth and fifth right toes (right foot disability).

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine with right leg radiculopathy (low back disability), including as secondary to right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to November 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2012, the Veteran testified before the undersigned at a Travel Board hearing held at the San Antonio satellite office of the Houston RO.  A transcript has been incorporated into the record.

In February 2013, the Board dismissed the issue of entitlement to service connection for ventral and umbilical hernias, and remanded several issues.  In September 2013, the Board dismissed the issue concerning the proper evaluation for bilateral hearing loss and remanded the issues of service connection for a low back disability and entitlement to an evaluation in excess of 20 percent for the right foot disability; the case has now been returned to the Board.  The Board finds that the September 2013 remand instructions were substantially complied with.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The issue of entitlement to service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right foot disability has not resulted in surgery with resection of the metatarsal head or severe hallux valgus, malunion or nonunion of the tarsal or metatarsal bones, claw foot, or flatfoot; the right foot has not resulted in severe disability.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent for fracture, right great toe with degenerative joint disease, to include residuals of fracture of fourth and fifth right toes have not been met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2014).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id. 

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Duty to Notify

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the claim seeking an increased disability rating for service-connected fracture, right great toe with degenerative joint disease, to include residuals of fracture of fourth and fifth right toes, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Florez v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

As noted above, VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in June and July 2007 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased evaluation, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The October 2007 rating decision reflects the initial adjudication of the claim after issuance of the letters.  Hence, the June and July 2007 letters, which meet the content of notice requirements described in Dingess/Hartman and Pelegrini, also meet the VCAA's timing of notice requirement. 

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2014).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service treatment records, and post-service treatment records to include private treatment records.

VA examinations were conducted in July 2007 (with a July 2007 addendum), June 2008, and March 2013.  In reviewing these examination reports, the Board finds that they are adequate for the purpose of adjudicating this appeal.  The examinations provided the appropriate clinical findings.  Also of record and considered in connection with the appeal is the transcript of the Veteran's September 2012 Travel Board hearing. 

In sum, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in connection with his claim.

Increased Rating Criteria

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2014) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014). 

Background

At his June 1981 VA orthopedic examination, the Veteran reported stubbing his right great toe on a curb in 1974 at Goodfellow Air Force Base (AFB).  He reported that the injury was treated with a short leg cast for three weeks, and that he had occasional ache in the right great toe on weather change.  The Veteran explained that he thought he chipped a bone on the lateral aspect of his right foot about 1978 at Kelly AFB, for which he was treated with a short leg cast again for three weeks; he had no further treatment for this and no further problem.  He reported that he thereafter incurred a bedroom fracture of his right third toe about 1980 at Lackland AFB; the toes were taped together for three weeks, and he denied any problem with this.  The examination showed the Veteran's arches and heels were normal.  There was full motion of all of the toes, feet and ankles without swelling, deformity or tenderness.  There was no tenderness or instability of the ankles.  There was slight prominence of the base of the right 5th metatarsal, which was nontender.  X-rays showed history of fracture of great and third toes on right, which were not visible on present X-rays; there was some prominence at the base of the right fifth metatarsal consistent with healed fracture.  There was also a separate ossicle at the tip of the left lateral malleolus which probably did not represent a fracture.

At a July 2007 VA examination, the examiner described the Veteran's current right foot disability as fracture of right fourth toe, fracture of right big toe with degenerative joint disease.  The Veteran reported experiencing pain occurring four times a day, traveling to the right big toe arch and right side of the right foot; the characteristic of the pain was aching in nature, sharp, and cramping.  From one to ten (ten being the worst pain), the pain level was reported as seven.  The pain could be elicited by physical activity, and was relieved by medication.  The Veteran indicated that he could function with medication.  He explained that if he walked or stood for any significant period of time the pain increased to a much higher level.  The Veteran reported pain, stiffness, and fatigue.  While standing or walking he had no swelling and reported that he had not been hospitalized or had surgery for his foot condition.  

Examination of the right foot revealed painful motion and tenderness.  There was no edema, disturbed circulation, weakness or atrophy of the musculature.  There was no active motion in the metatarsophalangeal joint of the right great toe.  Neither pes planus nor pes cavus was present.  There was no hammer toes found on examination of the feet.  Morton's metatarsalgia was not present and there was no hallux valgus present.  Hallux rigidus of the right foot was present and the degree of angulation was slight.  The Veteran had limitations with standing and walking and was able to stand 15 to 30 minutes.  He required arch supports and required no orthopedic shoes, corrective shoes, foot supports, build-up of the shoes or shoe inserts.  The symptoms and pain were relieved by previously noted corrective shoe wear.

VA treatment records dated in July 2007 note the Veteran was seen with diffuse right midfoot pain.  He stated that 20 years ago he tripped, breaking multiple metatarsals in the right foot.  The Veteran noted that he used to have custom made orthotics which had been helpful.  The examination showed that skin tugor was within normal limits, with no edema, erythema, or open/suspicious lesions.  The Veteran had bilateral pes cavus foot type.  There was no reproducible pain on palpation to medial column or midfoot.  X-rays showed mild bilateral first metatarsophalangeal (MTP) joint space narrowing which was likely degenerative and a small right plantar calcaneal calcification and enthesophyte.  A chronic appearing irregularity was also noted of the right fifth metatarsal base.  There were no other significant abnormalities seen.

Private medical records from K.B.P., D.P.M. dated in June 2007 and January 2008 note that the Veteran was seen for ankle pain, chronic peroneal tenosynovitis, and degenerative joint disease of the interphalangeal joint, right hallux.  Dr. K.B.P. stated that the Veteran's degenerative joint disease of the interphalangeal joint with limited range of motion and crepitus had altered his gait; he recommended and prescribed custom made orthotics.  

At his June 2008 VA podiatry examination, the Veteran complained of chronic pain and intermittent aching at the level of the right foot, including the hallux and lesser toes.  These complaints include soreness at the level of the fifth metatarsal base of the right foot, for which medication had provided marginal symptomatic relief.  The Veteran had had orthotics in place for the past 14 months in his shoes, with some symptomatic improvement.  The Veteran complained of some numbness and burning sensation affecting the right foot.  There was no specific form of treatment in place for that complaint.  

On examination, the examiner noted no relevant pain, weakness, fatigability, problematic motion, edema, instability or tenderness in the right foot.  The Veteran exhibited normal foot type bilaterally and symmetrically, with normal form and function of the tibialis posterior and tendo Achilles bilaterally.  The Veteran had tenderness to palpation at the level of the right fifth metatarsal base.  He exhibited minimal diminished light touch sensation over the dorsal aspect of the hallux.  There was no painful motion, edema, weakness, instability or tenderness.  The Veteran's gait was normal, without abnormal shoe wear pattern or callosities.  The Veteran's walking ability, standing ability, and distance tolerance were normal and unimpaired.  He neither had nor required assistive devices.  There was no range of motion limitations regarding either foot.  There were no vascular changes regarding either lower extremity.  

The examiner noted that the Veteran had mild chronic residual fracture reparative process and pain/mild osteoarthritis at the level of the right fifth metatarsal base/fifth metatarsal cuneiform articulation, related to which the Veteran would not experience significant limitation for ambulatory activities of daily living and related to which ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner stated that there was no specific pathology identified elsewhere with attention to either foot.  He did note that there was diminished light touch sensation, which was fairly unimpressive to clinical examination with corresponding complaint of burning pain and numbness; he explained that these findings would be anticipated to be of proximal origin with no relation to the Veteran's foot injury history.  The examiner opined that there would not be a cause and effect between the Veteran's remote foot injury and subsequent pathology that would explain this pattern of symptoms.

At his September 2012 Travel Board hearing, the Veteran testified that if he had to stand for long periods of time his right foot would bother him, and the longer he stood or walked it would become more severe.  He described the pain as starting down in the toe and moving across the toes, across the arch, and up the right side of his foot, which was starting a bunion.  He stated he controlled the pain with Tylenol and used a salve.  The Veteran felt that since his last VA examination for his foot in 2007 it had gotten worse.

A September 2012 VA podiatry clinic consultation documents the Veteran's complaints of right foot pain across the toes and arch and down the right side of the foot.  There was no new trauma or injury noted.  The Veteran stated that the pain affected balance because he guarded the foot.  Aggravating factors included walking, pressure, and standing.  The impression was healed right fifth metatarsal fracture and heel spurs.  An October 2012 MRI showed mild plantar fasciitis.  The Veteran was provided home exercises for plantar fasciitis and orthotics and heel cups were ordered for the condition.

At his March 2013 VA examination, the Veteran reported self-treating with arch supports, and treatment by podiatrists.  He reported experiencing occasional pain in the foot severe enough that he had problems weight bearing; the examiner noted this was a fairly common symptom of plantar fasciitis.  The Veteran reported pain approximately once a week, related to his activity level.  He also complained of three discrete areas of burning pain in the ankle area, and used the terms "foot" and "ankle" interchangeably.

The examiner noted that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, acquired claw foot, malunion or nonunion of the tarsal or metatarsal bones.  The Veteran did have slight hallux valgus of the right first toe without bunion; however, this was less than the cut of 10 degrees required for a definite diagnosis (the valgus measured 8 degrees).  There was no pain with compression of the arch.  There was no pain with passive range of motion of the toes or with manipulation of the foot and ankle.  Range of motion was symmetric compared to the left foot.  There was tenderness in the right distal plantar fascia, and pain with passive simultaneous dorsiflexion of the ankle and toes consistent with a plantar fasciitis.  There was no limitation of motion of the ankle and no antalgic gait.  The Veteran did not use any assistive devices.  Imaging studies of the right foot showed previous healed fracture base of the right fifth metatarsal, previous healed fracture midshaft right first proximal phalanx, and calcaneal spur.

The examiner noted the history of a fracture at the base of the fifth metatarsal, but noted that there was normal function of the peroneal tendon which inserts in the area.  There was no tenderness, or pain with compression of the metatarsal arch.  There was no arthritic change at the tarsal metatarsal joint at the base of the fifth metatarsal.  The examiner concluded that the fracture had healed without residual.

The examiner noted a history of a comminuted fracture of the right first toe, and explained that it was extra-articular and treated with closed reduction and casting.  He further noted that it healed without difficulty in service.  The examiner explained that there was no tenderness of the first toe and no limitation of motion of the MTP or interphalangeal (IP) joints compared to the opposite foot.  There was very slight lateral ankle limitation of the toe, but it was less than the cut off for diagnosing hallux valgus.  X-rays showed a healed fracture without deformity and without joint involvement.  The examiner concluded that the fracture had healed without residual.

The examiner noted the history of an oblique fracture of the midshaft of the proximal phalanx of the right fourth toe in service, and explained that this healed without difficulty, without any post-service treatment for the condition.  The examination showed the absence of tenderness, deformity, and loss of motion compared to the other foot.  X-rays showed no residuals.  The examiner concluded that the fracture had healed without residual.

The examiner noted that the Veteran had findings for right plantar fasciitis, which were not present on the left.  The examiner noted that this diagnosis had not been made by the previous treating physicians and it was much more likely the cause of his foot pain than the healed injuries he incurred in service.

The examiner indicated that the Veteran used the "foot" and "ankle" interchangeably and examination of the ankles showed no limitation of motion, no pain with manipulation, and no instability.  X-rays of the ankle taken on the date of the examination showed only a right calcaneal spur consistent with plantar fasciitis.

The examiner stated that a previous podiatry examination had mentioned a "Tailor's bunionette", which the examiner explained was a tenderness, redness, and swelling over the base of the fifth toe laterally.  The examiner stated that none of those findings were present on examination, and that there was no tenderness, redness, swelling or significant X-ray change.  The examiner stated that no functional loss of the right foot was present on examination and that the Veteran's history of pain that occasionally prevented weightbearing on the right foot was much more consistent with his diagnosed plantar fasciitis.  The examiner also indicated that there was no loss of motion; there was pain with weightbearing in the plantar fascia area with a flare-up, but there was no additional loss of motion.  The examiner noted mild disability related to plantar fasciitis and stated that this diagnosis had not been previously considered or actively treated and was not related to his previous in-service injuries.

The examiner noted that the Veteran retired in 2003, and that his symptoms had no effect on his current employability.  

The examiner concluded that the diagnosis in several previous examinations was incorrect.  He explained that it appeared the claims file was never reviewed and in fact showed three separate injuries with no current residuals.  The examiner stated that the Veteran's current foot pain was neither caused by or aggravated by his in-service fractures as these have healed without residual and that his current foot pain was caused by plantar fasciitis, a diagnosis which had not been previously made by any of Veteran's physicians.  The examiner noted that the private podiatrist's examination exaggerated the severity of the Veteran's right foot problems, both as given by the Veteran's history today and physical examination.  

Criteria

The Veteran's fracture, right great toe with degenerative joint disease, to include residuals of fracture of fourth and fifth right toes is currently evaluated as 20 percent disabling under the criteria found at 38 C.F.R § 4.71a, Diagnostic Code 5284 for other foot injuries.  Under Diagnostic Code 5284, a 10 percent rating is warranted for a foot injury which is moderate in degree.  A 20 percent rating is warranted for a moderately severe foot injury.  A 30 percent rating is warranted for a severe foot injury.  A 40 percent rating may be assigned if there is actual loss of use of the foot.  

In this case, in order for the Veteran to receive a higher rating under Diagnostic Code 5284, the evidence must show that his foot disability more closely approximate severe impairment (30 percent rating for a severe foot injury), or is manifested by actual loss of use of the foot.  38 C.F.R. § 4.71a. 

Diagnostic Codes 5276 through 5283 set forth relevant provisions regarding the feet.  Diagnostic Code 5276 concerns acquired flatfoot.  Diagnostic Code 5277 concerns bilateral weak foot.  Diagnostic Code 5278 pertains to claw foot (pes cavus).  Diagnostic Code 5279 concerns anterior metatarsalgia (Morton's disease). Diagnostic Code 5280 applies to hallux valgus, unilateral.  Diagnostic Code 5281 deals with hallux rigidus.  Diagnostic Code 5282 applies to hammertoes, and Diagnostic Code 5283 applies to malunion or nonunion of the tarsal or metatarsal bones. 

The Board has considered whether the Veteran's right great toe disability would be better or more appropriately rated under any of these other codes, but finds that Diagnostic Code 5284 is most appropriate.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld if supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in Diagnostic Code must be specifically explained).  For the most part, the Veteran is not shown to have the type of impairment contemplated by these other diagnostic codes.  He does not suffer from the foot disorders enumerated above other than slight hallux valgus.  However, Diagnostic Code 5280 provides for no more than a 10 percent evaluation.  Thus, he would not benefit from an evaluation under that code inasmuch as he is receiving a higher 20 percent rating instead under Diagnostic Code 5284.  Moreover, he is not shown to experience differing symptoms that would allow for application of these other diagnostic codes without violating VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14. 

Inasmuch as the record clearly shows that none of the Veteran's toes are amputated, Diagnostic Codes 5170 to 5173 are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5170 - 5173.

The Veteran is claiming entitlement to a rating greater than 20 percent for his service-connected right great toe with degenerative joint disease, to include residuals of fracture of fourth and fifth right toes (right foot disability).  For the following reasons, the Board finds that entitlement to a higher rating is not established.

Historically, the record shows that the Veteran suffered fractures of the toes at issue, which by June 1981 were not productive of impairment.  More recent examinations document tenderness of the affected toes, but with the actual pain in the foot and associated functional limitations attributed to nonservice-connected plantar fasciitis.

The Veteran's private physicians have noted the presence of an altered gait or unequal weightbearing by the Veteran and attributed this to his in-service foot injuries.  Notably, however the VA examinations did not show any evidence of abnormal weightbearing or gait.  

The March 2013 VA examiner in particular reviewed the claims file, indicating the opinions of the private examiners, and pointed out the deficiencies in the opinions of the private examiners.  He found that the Veteran's reported symptoms of right foot pain were in actuality a result of plantar fasciitis, and that plantar fasciitis was unrelated to the service connected right foot disability.  He noted the absence of any functional loss attributable to the service connected right foot disability, and instead noted that any functional loss was due to plantar fasciitis.  The examiner concluded that the toe disabilities were healed without residual.  The examiner noted that the private podiatrist's examination exaggerated the severity of the Veteran's right foot problems, both as given by the Veteran's history and physical examination.  

The Board notes that although the July 2007 examiner noted painful motion and tenderness in the right foot, he did not address whether there were any other foot pathologies such as plantar fasciitis.  He did note the absence of weakness.  The June 2008 examiner found no relevant pain, weakness, fatigue, or abnormal motion, but did note tenderness at the fracture sites; this examination is consistent with the March 2013 examination.  The June 2008 examiner also noted the absence of any functional loss from the fractures, and pointed out that the diminished sensation noted on examination was unrelated to the toe fractures.

In the absence of any objective deformity or pathology of the right foot apart from nonservice-connected plantar fasciitis, and a slight hallux valgus, the preponderance of the evidence weighs against a finding that the Veteran's right foot disorder meets or approximates the criteria for a 30-percent rating for a severe foot injury under Diagnostic Code 5284.  His demonstrated symptoms of tenderness on palpation and with weight-bearing support a 20 percent rating for a moderately severe foot injury under Diagnostic Code 5284, but no higher absent evidence of more severe actual pathology.  As noted above, the June 2008 and March 2013 VA examiners noted that no functional loss of the right foot was present on examination.  The Veteran's history of pain that occasionally prevented weightbearing on the right foot was much more consistent with his diagnosed plantar fasciitis, according to the March 2013 examiner there was no loss of motion.  Although the Veteran must wear shoe supports and custom-made orthotics and has some pain, these symptoms do not rise to the level of a severe foot injury, but rather are contemplated by the 20 percent rating for a moderately severe injury. 

The Board has considered the diagnoses of plantar fasciitis and slight hallux valgus.  Service connection for plantar fasciitis has not been claimed or shown.  Indeed, the March 2013 VA examiner opined that it was unrelated to his service-connected foot fractures.  Even assuming that the Veteran had hallux valgus associated with his service-connected foot fractures, this finding in itself does not warrant a 30 percent rating for a severe injury of the foot under Diagnostic Code 5284, as the hallus valgus is slight in nature. 

Even assuming the Veteran's hallux valgus is a manifestation of his service-connected right toe fractures, a separate or higher rating under Diagnostic Code 5280, which pertains to hallux valgus is not warranted.  The schedular criteria under Diagnostic Code 5280 for unilateral hallux valgus considers severe symptoms of hallux valgus, if equivalent to amputation of the great toe, as well as post-operative hallux valgus with operation with resection of the metatarsal head as entitled to a maximum 10 percent rating for this level of impairment and symptoms related thereto.  Here, there is no evidence of severe hallux valgus and the Veteran has not undergone operation with resection of the metatarsal head.  

In sum, the overall severity of the Veteran's right great toe fracture with degenerative joint disease, to include residuals of fracture of fourth and fifth right toes does not approximate severe disability in the right foot.  This is true even with consideration of functional loss due to pain or other factors; as explained previously; no such functional loss has been demonstrated.  As a severe disability has not been demonstrated, a higher rating is not warranted and the appeal is denied. 

With respect to the claim, the Board has also considered the Veteran's statements that his right foot disability is worse than currently rated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

In short, competent medical evidence is required.  The standard of medical care at issue, and the relationship of such care to a current disability are quintessentially medical questions.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the claimant, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet. App. 218 (1995); Flash v. Brown, 8 Vet. App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history). 

In this case, when evaluating the ultimate merits of the claim, the Board ascribes the greatest probative value to the medical opinion provided by the March 2013 VA physician who reviewed the Veteran's medical records and provided a clear detailed rationale with a thorough explanation for his conclusions.  The Board finds that his rationale is supported by the service treatment records and post-service records.  As noted above, the VA physician disagreed with private opinions that were of record and pointed to their deficiencies.  The physician explained that the diagnoses of several previous examiners was incorrect and explained why this was the case.  Specifically the physician pointed out that none of the Veteran's previous physicians diagnosed plantar fasciitis, which was much more likely the cause of the Veteran's foot pain than the healed injuries incurred in service.  He also noted that X-rays showed a healed fracture without deformity and without joint involvement that healed without residual.  The examiner commented that during previous examinations the claims file was not reviewed as it clearly shows three separate injuries which have no residual today.  In addition, the Board notes that private treatment records show abnormal weight bearing attributed to the foot disability while VA examinations, to include the March 2013 VA examination, show no abnormal gait or weight bearing due to the service-connected foot disability.  

The Veteran contends that he has current symptoms of right foot pain, and the Board finds that he had credibly reported his symptoms of pain; however, the Board finds that the Veteran does not possess the medical training and expertise necessary to render a medical diagnosis as to an underlying pathology to account for the pain. Even if he had such competency, the probative value of his opinion on the matter would be outweighed by that of the March 2013 examiner, who clearly does have experience, education, and training in diagnosing medical conditions, and who specifically found that the Veteran did not have residual pain as a result of his service connected right foot disability, but rather as a result of his non-service connected plantar fasciitis.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence shows that the Veteran's right foot disability warrant a 20 percent disability rating, but not higher, for the entire period under consideration.  38 C.F.R. § 4.3.

Extraschedular Consideration

Finally, the Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain on use of the right foot, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  The Board points out that Diagnostic Code 5284 does not spell out specific symptoms, but rather contemplates that whatever symptoms the Veteran does have must be evaluated by severity.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 


ORDER

Entitlement to an evaluation in excess of 20 percent for fracture, right great toe with degenerative joint disease, to include residuals of fracture of fourth and fifth right toes is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

Service treatment records (STRs) show that in 1967, the Veteran complained of low back strain and was treated for several recurrent strains.  The Veteran was treated with rest and medication.  In July 1978, the Veteran was seen for complaints of back pain after bending over.  The Veteran's spine was within normal limits and the assessment was mechanical low back pain.  X-rays showed minimal lumbar scoliosis with the concavity towards the left.  There was no fracture or destructive lesion seen, and the intervertebral disc spaces were well maintained.  The Veteran's retirement examination dated in September 1980 showed clinical evaluation of the spine to be normal.  The Veteran reported recurrent back pain since 1975, no known injuries, and pain occurring occasionally with certain movements.  On his Report of Medical History, the Veteran reported recurrent back pain.

At his June 1981 VA examination, the Veteran reported developing low back pain many years ago but with unknown origin.  He reported experiencing aching in his back.  The examination of the thoracic spine showed a very slight right dorsal scoliosis, with reduced motion accompanied by pain.  

Examination of the low back showed some reduced motion with pulling sensation behind the knees.  The diagnosis noted that there may be a minute osteophyte on the superior rim of the body of L5 and possible slight narrowing of the lumbosacral interspace; mild left dorsal scoliosis, asymptomatic on examination.

The Veteran contends his low back disability is secondary to his service-connected right foot disability.  However, the above evidence shows that the Veteran complained of back pain while in service and was treated for several recurrent strains.  In addition, the evidence shows that shortly after separation from service a June 1981 VA examination diagnosed a minute osteophyte on the superior rim of the body of L5 and possible slight narrowing of the lumbosacral interspace, and mild left dorsal scoliosis, asymptomatic.  The Board finds that the issue of entitlement to service connection for a low back disability must be remanded since there has been no development of the record as to direct service connection. 

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  That is, a case encompasses "all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled."  Id.  Moreover, "the Board is required to adjudicate all issues reasonably raised by a liberal reading of the appellant's substantive appeal, including all documents and oral testimony in the record prior to the Board's decision."  Brannon v. West, 12 Vet. App. 32, 34 (1998); see also Solomon v. Brown, 6 Vet. App. 396 (1994).  As such the Board must address Veteran's claim on appeal on both direct and secondary bases. 



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, VA and private, who have treated him for the remaining claim on appeal since service.  After securing any necessary authorization, request copies of all indicated records which have not been previously secured and associate them with the claims folder.

2.  Following the receipt of any records requested above, schedule the Veteran for an examination by an appropriate medical specialist for the purpose of determining the etiology of his current degenerative disc disease of the lumbar spine with right leg radiculopathy (low back disability).

Based upon the review of the record and the examination results, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's low back disability is etiologically related to his active military service.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report. 

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, readjudicate the remaining claim on appeal in light of the additional evidence obtained.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence and ensure that the Veteran is afforded all due process of law.  The Board intimates no opinion, either factual or legal, as to the conclusion warranted in this case.  No action is required by the Veteran until contacted. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


